Citation Nr: 1128570	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial increased disability rating for a lumbosacral strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable disability rating for idiopathic insomnia.

3.  Entitlement to an initial compensable disability evaluation for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the Board in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the issues on appeal.  

In this case, the Veteran contends, in essence, that his current lumbosacral strain, insomnia and hypertension have worsened since the time of the most recent VA evaluations of these disabilities-a VA general medical examination conducted in 2007.  Specifically, he reported at the April 2011 hearing that he currently has painful flare-ups and numbness in his low back.  He also noted that his blood pressure readings had increased and that he had therefore started taking a new medication to control his elevated blood pressure.  He also reported that he experienced insomnia nearly every night.  Notably, the Veteran submitted additional treatment records in support of his claim, to include private chiropractic reports and blood pressure readings, since the time of the April 2011 hearing.

Therefore, the Board finds that the Veteran's most recent VA examination, which was conducted in September 2007 and which is now nearly four years old, does not contemplate either the Veteran's recent contentions regarding the current severity of this pertinent symptomatology or the findings shown in the recently submitted treatment records.  As such, VA is required to afford the Veteran a pertinent contemporaneous VA examination(s) to assess the current nature, extent, and severity of his lumbosacral strain, insomnia, and hypertension.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board regrets the delay caused by this Remand.  The Board finds, however, that, in light of the discussion above and to ensure full compliance with due process requirements, the development requested herein is necessary prior to final appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and extent of his service-connected lumbosacral strain, insomnia, and hypertension.  Separate VA examinations should be afforded, if necessary.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests should be performed.

A.  With regard to the Veteran's service-connected lumbosacral strain, the VA examiner should annotate all pertinent pathology associated with this disability, including the ranges of motion of the Veteran's lumbosacral spine.  In addition, the examiner should indicate whether the Veteran's lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination and express an opinion on whether pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion.

In addition, the examiner should discuss any neurological complaints or findings-including, but not limited to, any associated bowel or bladder disturbance and any radiculopathy of the lower extremities.  Also, the examiner should discuss the frequency (in the past 12 months) of any incapacitating episodes [defined as a period of acute relevant signs and symptoms that require bed rest prescribed by a physician and treatment by a physician] that are associated with the service-connected lumbosacral strain.  

B.  With regard to the Veteran's service-connected idiopathic insomnia, the VA examiner should annotate all pertinent pathology, to include any related psychiatric symptoms.  Also, the examiner should indicate whether the Veteran has persistent day-time hypersomnolence; requires the use of a breathing assistance device (such as a CPAP machine); has chronic respiratory failure with carbon dioxide retention or cor pulmonale; or requires tracheostomy.  

C.  With regard to the Veteran's service-connected hypertension, the VA examiner should annotate all pertinent pathology, to include the Veteran's blood pressure readings.  

Additionally, the examiner(s) should comment on the effect of these service-connected disabilities on his ability to engage in any type of full-time employment.  

Complete rationale should be given for all medical opinions expressed.

2.  The examination report(s) must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.  

3.  Following the above, the AMC/RO should readjudicate the issues on appeal.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


